Citation Nr: 0014862	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-01 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD and schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran served on active service from October 1966 to 
September 1968. 


FINDINGS OF FACT

1.  In a January 1989 rating decision, the veteran was denied 
service connection for a nervous condition, to include PTSD 
and schizophrenic reaction.

2.  In a February 1991 Board decision, the veteran was denied 
service connection for a psychiatric disorder, to include 
PTSD; this decision is final. 

3.  The evidence associated with the claims folder since the 
February 1991 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The February 1991 Board decision is final.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  The appellant has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder, to include PTSD and schizophrenia, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 20.1105, 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
a notice of disagreement; otherwise, that decision becomes 
final and is not subject to revision in the absence of new 
and material evidence or clear and unmistakable error.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105(a) (1999).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of a claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether a claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In a January 1989 rating decision, the veteran was denied 
service connection for a nervous condition, to include PTSD 
and schizophrenic reaction, on the grounds that he had not 
developed a psychosis within a year of his discharge from 
service or within the two year period for treatment purposes, 
and that the evidence did not show evidence of a diagnosis of 
PTSD.  Subsequently, in a February 1991 Board decision, the 
veteran was again denied service connection for a psychiatric 
disorder, to include PTSD, on the same grounds.  At present, 
as the veteran has attempted to reopen his claim of service 
connection, his case is before the Board for appellate 
review.  However, because the February 1991 Board decision is 
deemed to be a final disallowance, the appellant's claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a). 

In this case, since the February 1991 final adjudication, the 
additional evidence in the file which is related to this 
issue includes medical records from the Brecksville VA 
Medical Center (VAMC) dated June and July 1991 describing the 
treatment the veteran received at that time for various 
disorders including paranoid schizophrenia and alcohol abuse.  
In addition, a May 1992 VA mental examination report 
indicates the veteran was diagnosed with chronic 
schizophrenia, paranoid type, per history; alcohol 
dependence; and dysthymic disorder.  

Furthermore, medical records received from the Akron General 
Medical Center dated from June 1990 to September 1995, the 
Portage Path Community Mental Health Center dated from July 
1991 to January 1996, and from the Social Security 
Administration (SSA) basically describe the treatment the 
veteran has received over time for various disorders 
including, but not limited to, peptic ulcer disease, chronic 
schizophrenia, paranoid type, alcohol abuse, pulmonary 
interstitial fibrosis, and personality disorders.  With 
respect to the records received from the SSA, the Board notes 
these records include notations dated January 1989 from an 
unidentified source, which note the veteran was assigned 
provisional diagnoses of rule out PTSD and rule out major 
depression.  However, there is no further indication that 
such diagnoses were confirmed. 

Lastly, in an October 1998 written statement from the 
veteran's brother, he indicates the veteran did not have any 
mental problems prior to his service.  However, upon his 
return, he began drinking and was treated for symptoms 
related to his service acquired nervous condition.

After a review of the additional evidence submitted 
subsequent to the February 1991 Board decision, the Board 
finds that the veteran has not submitted new and material 
evidence which would allow a reopening of his claim.  The 
additional evidence submitted essentially continues to lack 
evidence that the veteran has been assigned a confirmed 
diagnosis of PTSD, developed a psychosis within a year of his 
discharge from service, or has been diagnosed with a 
psychiatric disorder linked by medical evidence to his 
service.

As noted in Hodge, "the ability of the Board to render a 
fair, or apparently fair, decision may depend on the 
veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Given the above discussion, the 
Board finds that the evidence submitted since the last prior 
final decision in February 1991 does not satisfy this 
requirement.  

As such, the Board finds that the additional evidence 
submitted, when considered alone or in conjunction with all 
of the evidence of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  And, as the evidence submitted is not "new 
and material" as contemplated by law, this evidence does not 
provide a basis to reopen the veteran's claim of service 
connection for a psychiatric disorder, to include PTSD and 
schizophrenia.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).








ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
to include PTSD, dysthymic disorder and schizophrenia, and 
the benefit sought on appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

